Citation Nr: 0732054	
Decision Date: 10/11/07    Archive Date: 10/23/07	

DOCKET NO.  05-31 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Whether the character of the appellant's discharge from the 
military for the period of service from October 1977 to 
September 1981 constitutes a bar to Department of Veterans 
Affairs (VA) benefits.  



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The appellant had active military duty from October 1977 to 
September 1981.  He was separated from his sole enlistment, 
prior to the expiration of that enlistment, for misconduct 
for frequent involvement with military authorities, under 
other than honorable conditions (UOTHC).  The case is now 
ready for appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  During the appellant's sole enlistment, he was punished 
under Article 15, Uniform Code of Military Justice (UCMJ), on 
six occasions, and received one conviction by special court-
martial, and the military record of these offenses clearly 
establishes that the appellant did engage in a willful and 
persistent course of misconduct during that enlistment.  

3.  The record also reveals that the appellant was given the 
right to consult with military defense counsel, the right to 
have his case heard before an administrative discharge board 
of not less than three officers, to appear in person before 
an administrative discharge board, to retain civilian counsel 
at no expense to the Government, and to submit evidence or 
statements in his own behalf, and the appellant waived each 
of these rights in writing.  

4.  There is no evidence that the appellant was insane at the 
time he committed any or all of the offences underlying his 
UOTHC separation.  




CONCLUSION OF LAW

The appellant's discharge was under other than honorable 
conditions and bars him from receiving VA pension or 
compensation benefits based upon the sole enlistment for 
which it was issued.  38 U.S.C.A. §§ 101(2) 112, 1131, 1137, 
5102, 5103, 5103A, 5107, 5303 (West 2002); 38 C.F.R. §§ 3.12, 
3.354 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the appellant's claim.  The 
VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

In April 2001, and again in June 2004, the appellant was 
provided formal VCAA notice which included a specific 
discussion of the issues presented surrounding the 
appellant's character of discharge.  He was informed of the 
evidence necessary to substantiate his claim, the evidence he 
was responsible to submit, the evidence VA would collect on 
his behalf and advised to submit any relevant evidence in his 
possession.  All of this notice preceded the initial adverse 
determination in this appeal.  All-known available evidence 
regarding the appellant's UOTHC administrative discharge for 
misconduct was collected for review and the appellant does 
not argue nor does the evidence on file suggest that there 
remains any additional relevant evidence which has not been 
collected.  The appellant submitted numerous statements from 
individuals attesting to his good character and certificates 
or awards for personal achievement.  The VCAA is satisfied in 
this appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA disability compensation may be awarded to a "veteran" 
for any disease or injury that was incurred or aggravated 
during service, if that claimant was "discharged or released 
under conditions other than dishonorable."  
38 U.S.C.A. §§ 1112, 1131, 1137.  The definition of 
"veteran" in 38 U.S.C.A. § 101(2) includes the requirement 
that the "person [have been] discharged or released [from 
active service] under conditions other than dishonorable."  
38 C.F.R. § 3.12 does not limit "dishonorable conditions" 
to only those cases where a dishonorable discharge was 
adjudged by a court-martial.  

If a former service member did not die in service, pension 
and compensation is not payable unless the period of service 
on which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12(a).  

A discharge or release from service under one of the 
conditions specified in this section is a bar to payment of 
benefits, unless it is found that the person was insane at 
the time of committing the offenses causing such discharge or 
release.  A discharge under other than honorable conditions 
(UOTHC), if it is determined that it was issued because of 
willful and persistent misconduct is a bar to VA benefits.  A 
discharge because of a (one) minor offense will not, however, 
be considered willful and persistent misconduct if service 
was otherwise honest, faithful and meritorious.  
38 C.F.R. § 3.12(d)(4).  

For VA purposes, an insane person is one who, while not 
mentally defective or constitutionally psychopathetic, except 
when a psychosis has been engrafted upon such a basic 
condition, exhibits, due to disease, a more or less prolonged 
deviation from his normal method of behavior, or interferes 
with a piece of society, or has so departed (become 
antisocial) from the accepted standards of the community to 
which by birth and education he belongs, as to lack the 
adaptability to make further adjustment to the social customs 
of the community in which he resides.  38 U.S.C.A. § 5303(b); 
38 C.F.R. § 3.354(a).  See also VAOPGCPREC 20-97.  

Analysis:  The appellant was enlisted for military service in 
October 1977.  The service personnel records document that in 
January 1979, he was punished under Article 15, UCMJ, from 
absence from his appointed place of duty.  In March 1979, he 
was punished under Article 15, UCMJ, for disrespect of a 
superior commissioned officer, disobeying a superior 
commissioned officer, and disrespect of a superior 
noncommissioned officer.  In July 1979, he was punished under 
Article 15, UCMJ, for unauthorized absence, and disobeying a 
superior commissioned officer.  In January 1980, he was 
punished under Article 15, UCMJ, for two specifications of 
unauthorized absence.  In November 1980, he was punished 
under Article 15, UCMJ, for absence from his appointed place 
of duty.  In December 1980, he was punished under Article 15, 
UCMJ, for drinking alcohol in barracks.  In April 1981, the 
appellant was convicted at special court-martial for failure 
to go to his appointed place of duty at the prescribed time, 
and disrespect to a superior noncommissioned officer.  

Based upon this pattern of intentional and willful misconduct 
during service, and in the absence of a punitive discharge 
resulting from his special court-martial, the appellant was 
processed for administrative separation from military 
service.  It was recommended that he be separated under other 
than honorable conditions (UOTHC) for his pattern of 
disciplinary infractions during his sole enlistment.  

Records on file also reveal that the appellant was personally 
counseled and advised in writing of his rights associated 
with his proposed UOTHC administrative separation.  He was 
informed that he had a right to be represented by a judge 
advocate, and that he a right to contest or present matters 
in extenuation and mitigation before an administrative 
discharge board of not less than three officers.  A June 1981 
document on file shows that the appellant waived his right to 
counsel, his right to a formal discharge board, his right to 
appear before a formal discharge board, his right to be 
represented by a judge advocate before a discharge board, his 
right to retain civilian counsel at his own expense, and his 
right to submit any matters in defense or extenuation and 
mitigation on his own behalf.  His initials appear at each 
waiver and his signature appears facially valid on the form 
which was counter signed by two witnesses.

The appellant was subsequently administratively separated 
from military service with an UOTHC discharge 
characterization from his sole enlistment.  

In written statements and sworn testimony before the 
undersigned, the appellant has expressed confusion about the 
method and procedure of his adverse administrative separation 
from service.  He testified that he could not read at the 
time he signed his waiver of rights document prior to his 
administrative separation.  At no time during the pendency of 
this appeal, has the appellant argued that he was insane at 
the time he committed any or all of the underlying offenses 
giving rise to his administrative separation.  

The Board finds that the evidence on file clearly and 
convincingly demonstrates that the appellant engaged in a 
willful and persistent pattern of misconduct during his sole 
enlistment from 1977 through 1981.  The service personnel 
records on file demonstrate a pattern of misconduct which 
included multiple offenses of failing to show up for duty on 
time, unauthorized absences, disobedience and disrespect of 
superior commissioned officers, disrespect of superior 
noncommissioned officers and drinking in barracks.  The 
appellant was punished under Article 15, UCMJ, on six 
separate occasions from January 1979 through December 1980, 
and committed sufficient additional misconduct thereafter to 
result in his conviction by special court-martial in April 
1981.  

Although several of the offenses underlying his misconduct 
might be fairly referred to as minor in nature, others such 
as disobedience and disrespect of superior commissioned and 
noncommissioned officers are clearly serious offenses, and 
recognized as such with significant criminal sentences 
authorized under the applicable Manual for Courts-Martial, 
and UCMJ.  There is a complete absence of any evidence on 
file or any argument by the appellant that he was insane at 
the time he committed any or all of the individual offenses 
which resulted in his UOTHC separation from service.  There 
is simply no basis for a finding of insanity at the time any 
or all of the underlying offenses on file were committed.  

Although the appellant testified that he was unable to read 
at the time he was processed for administrative separation, 
the objective evidence on file demonstrates that he was a 
high school graduate prior to his entrance upon active 
military service.  The evidence also shows that he waived his 
rights to receive advice of counsel and be represented by 
counsel before a formal administrative discharge board, and 
waived his right to submit any matters in defense, 
extenuation or mitigation.  There is certainly no objective 
evidence that the appellant was functionally illiterate and 
unable to understand the nature of his military offenses or 
the nature of proceedings against him in any of the 
documentation on file from the time of the appellant's 
military service from 1977 to 1981.  

There is also no evidence that the appellant has received an 
upgrade of discharge through military authorities, from 
either a military Discharge Review Board, or a military Board 
for Correction of Military Records.  The objective evidence 
on file certainly supports by clear and convincing evidence 
that the appellant was separated from service for a pattern 
of willful and persistent misconduct, and that he was not 
insane at the time he committed any or all of the underlying 
offenses.  

Because the appellant's separation from service UOTHC is 
fully supported by the evidence, he may not receive VA 
compensation or pension benefits based upon his sole 
enlistment from October 1977 through September 1981.  As the 
RO previously notified the appellant, he has the right to 
request a reconsideration and possible revision of the 
character of his discharge with a service Discharge Review 
Board or Board for Correction of Military Records, and that 
option remains open to him.  Should he be successful in 
obtaining such upgrade, he may again apply for VA 
compensation or pension benefits.   


ORDER

Inasmuch as the character of the appellant's discharge is a 
bar to payment of VA compensation, the benefit sought on 
appeal is denied.  



	                        
____________________________________________
	Thomas D. Jones
	Acting Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  An 
attorney or agent may charge a fee to represent you after a 
notice of disagreement has been filed with respect to your 
case, provided that the notice of disagreement was filed on 
or after June 20, 2007.  See Veterans Benefits, Health Care, 
and Information Technology Act of 2006, Pub. L. No. 109-461, 
120 Stat. 3403 (2006).  If the notice of disagreement was 
filed before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board first 
issues a final decision in the case, and only if the agent or 
attorney is hired within one year of the Board's decision.  

The notice of disagreement limitation does not apply to fees 
charged, allowed, or paid for services provided with respect 
to proceedings before a court.  VA cannot pay the fees of 
your attorney or agent, with the exception of payment of fees 
out of past-due benefits awarded to you on the basis of your 
claim when provided for in a fee agreement. 

VA is in the process of amending its regulations governing 
representation of claimants for veterans' benefits in order 
to implement the provisions of the new law.  More information 
concerning the regulation changes and related matters can be 
obtained at  http://www1.va.gov/OGC (click on "Accreditation 
and Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any fee 
agreement between you and an attorney or accredited agent 
must be sent to the Secretary at the following address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.)





 Department of Veterans Affairs


